DETAILED ACTION
This Office Action is in response to the amendment filed on 01/20/2022.
Claims 1-20 are pending in the case.  Claims 1, 9, and 17 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9710453, 8843845, and 10997440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 9, and 17  when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Kristensson (US 2008/0270896 A1) discloses a device and a method where a user's continuous stroke is constantly recognized while a user is inputting a continuous stroke, and a preview (e.g. a continuously updated preview) of the current matching words of users' continuous strokes is displayed on a display integrated in a virtual keyboard.  after the user has completed a stroke, the system and method outputs the recognized output word, and presents the recognized output word and the closest word candidates in a correction display integrated with the virtual keyboard layout. In yet another aspect, the user may change the current output word by selecting another word candidate on the correction display. The user may then delete the current output word by selecting the representation of the current output word on the correction display; The system repeatedly recognizes the user's continuous stroke input before the stylus or finger is lifted. If a set of matching words is found, the best matching words are displayed to the user in a correction display; the system terminating the receiving of a continuous stroke if part of the continuous stroke intersects with an edge of the virtual keyboard; or terminating the receiving of the continuous stroke if part of the continuous stroke intersects with an icon in or near the virtual keyboard (e.g. an icon designated "cancel"). Kirkland et al. (US 2005/0146508 A1) discloses a user input mechanism that recognizes when an implement, such as a stylus or a user's finger, makes contact with a touch sensitive input device. Preferably, a virtual keyboard is displayed under the input device. The user input mechanism then recognizes movement of the implement while in contact with the touch screen. The user input mechanism may recognize known patterns or gestures that correspond to words as they relate spatially to the placement of keys on the virtual keyboard. The word may be completed by lifting the implement from the keyboard, by dragging the implement off the keyboard area, or by tapping a designated area. Alternatively, the user input mechanism may recognize changes of direction and other movements within the pattern that identify characters in the word. The user input mechanism may then perform a spell check or context analysis to determine a closest match for the pattern or gesture.  Willmore et al. (US 2013/0332822 A1) discloses a multi-word automatic correction (“autocorrect”) method where a space character is inserted into the input string at the end of the initial corrected word; the first set of touch points may be discarded after the replacement of the initial corrected word with a first additional corrected word. However, the correspondence between the first set of touch points on the characters in the input string can be updated based on the replacement of the initial corrected word with the first additional corrected word. This can allow for autocorrect methods that handle more than two words at a time. For example, suppose a first set of touch points corresponding to "nes" is corrected to "new". A correspondence between the first set of touch points and "new" in an input string can be maintained. Then, after the user types "york", the input string can be corrected from "new york" to "New York". A correspondence between the first set of touch points and "New" in the input string can be maintained. Finally, after the user types "iii", the input string can be corrected from "New York iii" to "Ned York III" (if, for example, the dictionary contains "Ned York III" or the system recognizes that a name and not a city is likely to precede the word "iii"). Because a correspondence has been maintained after each correction, the first set of touch points can continue to be used to make further corrections after receiving additional touch points. 
However, Kristensson et al., Kirkland et al. and Willmore et al., fail to clearly teach or fairly suggest the combination of following limitations: 
displaying, by a computing device, a graphical keyboard comprising a plurality of alphabet character keys and a terminating key, the terminating key comprising a portion of the graphical keyboard that is not indicative of the alphabet character keys; 
receiving, by the computing device, data for one or more first gestures that indicate selection of a first set of alphabet character keys from the plurality of alphabet character keys, the data for the one or more first gestures not indicating selection of the terminating key; 
prior to the computing device receiving a completion of data for the one or more first gestures, determining, by the computing device and based on the first set of alphabet character keys, a first candidate string, the first candidate string including multiple first candidate words separated by one or more space characters; 
displaying, by the computing device, the first candidate string; 
determining whether the computing device has not completed receiving the data for the one or more first gestures that do not indicate selection of the terminating key; 
responsive to determining that the computing device has not completed receiving the data for the one or more first gestures: 

determining, by the computing device, whether the additional alphabet character keys associated with the additional data are included or not included in the first candidate string; and 
responsive to determining that the additional alphabet character keys are included in the first candidate string, continuing, by the computing device, to display the first candidate string; or 
responsive to determining that the additional alphabet character keys are not included in the first candidate string: 
determining, by the computing device, a replacement candidate string that includes the first set of alphabet character keys and the additional alphabet character keys, the replacement candidate string including multiple replacement candidate words separated by one or more space characters; and 
displaying, by the computing device, the replacement candidate string.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179